293 S.W.3d 461 (2008)
Lewis C. GRANT, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 90748.
Missouri Court of Appeals, Eastern District, Division Three.
September 16, 2008.
Lisa M. Stroup, Saint Louis, MO, for Movant/Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang, Jefferson City, MO, for Respondent/Respondent.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Lewis C. Grant appeals from the judgment of the motion court denying his Rule 24.035[1] motion for postconviction relief without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude that the findings and conclusions of the motion court are not clearly erroneous. Brooks v. State, 242 S.W.3d 705, 708 (Mo.banc 2008). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons *462 for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P.2006, unless otherwise indicated.